Case: 13-50101       Document: 00512300354         Page: 1     Date Filed: 07/09/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 9, 2013
                                     No. 13-50101
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JERRY LEWIS DEDRICK,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:02-CR-113-2


Before JOLLY, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Jerry Lewis Dedrick, federal prisoner # 27140-180, moves for leave to
proceed in forma pauperis (IFP) in this appeal of the denial of his motion for
reconsideration of the denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence
reduction. He argues that he is entitled to a sentence reduction under the Fair
Sentencing Act, that the district court erred in relying solely on Amendments
750 and 759 of the Sentencing Guidelines, and that he was wrongly classified as
a career criminal under U.S.S.G. § 4B1.1.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-50101     Document: 00512300354     Page: 2    Date Filed: 07/09/2013

                                  No. 13-50101

      The district court did not err in determining that Dedrick’s appeal would
not be in good faith as he has not identified a nonfrivolous issue for appeal. His
guidelines range was not derived from the quantity of cocaine base involved in
the offense, but rather from his career offender status. “The crack cocaine
guideline amendments do not apply to prisoners sentenced as career offenders.”
United States v. Anderson, 591 F.3d 789, 791 (5th Cir. 2009). Accordingly, the
district court did not err in denying Dedrick’s motion for reconsideration of the
denial of his § 3582(c)(2) motion for a sentence reduction. See id.
      Dedrick has shown no error in the district court’s certification decision and
fails to show that he will raise a nonfrivolous issue on appeal. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1997); Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983). Therefore, his motion to proceed IFP on appeal is denied, and
his appeal is dismissed as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR.
R. 42.2.
      IFP MOTION DENIED; APPEAL DISMISSED.




                                        2